Exhibit 99.1 PRESS RELEASE For further information contact: FOR IMMEDIATE RELEASE Joseph M. Murphy President and CEO (207) 288-3314 Bar Harbor Bankshares Announces Quarterly Cash Dividend Bar Harbor, Maine (October 18, 2005)  Bar Harbor Bankshares (AMEX:BHB), today announced that its Board of Directors declared a cash dividend of $0.21 per common share for the quarter ended September 30, 2005. The quarterly dividend will be payable to all shareholders of record as of the close of business November 18, 2005, and will be paid on December 15, 2005. Bar Harbor Bankshares is the parent company of its wholly owned subsidiary, Bar Harbor Bank & Trust. Bar Harbor Bank & Trust, founded in 1887, provides full service community banking with eleven branch office locations serving Down East and Mid Coast Maine.
